 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     CRAIG H. RUSSELL
 3   Assistant United States Attorneys
     United States Courthouse
 4   405 W. Congress, Suite 4800
     Tucson, Arizona 85701
 5   Telephone: 520-620-7327
     Email: Craig.Russell@usdoj.gov
 6   Attorneys for Plaintiff
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                               FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                                19-CR-01802-TUC-FRZ
11                          Plaintiff,
                                                         SENTENCING MEMORANDUM
12           vs.
13   Mario Alberto Aguilar-Torres,
14                          Defendant.
15
            The United States of America, by and through its undersigned attorneys, hereby
16
     submits the following sentencing memorandum.
17
            On March 2, 2020, the defendant pled guilty to Illegal Reentry. The government
18
     has reviewed the Presentence Report (PSR) and has no objection to the guideline
19
     calculation of a total offense level of 17 and the defendant’s placement in Criminal History
20
     Category III. The defendant pled guilty without a plea agreement.
21
            The PSR recommends a sentence of 30 months and in prison. In aggravation, the
22
     defendant’s criminal history includes convictions for taking a vehicle without the owner’s
23
     consent and alien in possession of a firearm.
24
            The defendant claims that he illegally entered the United States because he was
25
     being threatened by men in Mexico due to his choice of religion. (PSR, paragraph 9)
26
     However, defendant’s prior immigration conviction and four deportations suggests that he
27
     has long been motivated to live in the United States for reasons other than religious
28
     persection.
 1          For the reasons set forth above, the government concurs with probation’s
 2   recommendation for a 30-month sentence.           Such a sentence would constitute
 3   sufficient deterrence and be consistent with the application of the other sentencing
 4   factors set forth in 18 U.S.C. Section 3553(a).
 5
 6          Respectfully submitted this 26th day of May, 2020.
 7                                             MICHAEL BAILEY
 8                                             United States Attorney
                                               District of Arizona
 9
                                               /s/Craig H. Russell
10
                                               Craig H. Russell
11                                             Assistant U.S. Attorney
12
13   Copy of the foregoing served electronically or by
     other means this 26th day of May, 2020, to:
14
15
     ALL ECF Participants
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
